896 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin WILLIAMS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-7148.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 28, 1989.Decided Jan. 30, 1990.

Melvin Williams, appellant pro se.
Donna Helen Triptow, Assistant United States Attorney, for appellee.
Before SPROUSE and CHAPMAN, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Melvin Williams appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion seeking reconsideration of an order denying attorney's fees and other expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. Sec. 2412.  Our review of the record and the district court's opinion discloses the district court's decision was not an abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. United States, CA-87-2185-R (D.Md. Mar. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.